DETAILED ACTION
	This Office Action, based on application 16/926,519 filed 10 July 2020, is filed in response to applicant’s remarks filed 16 March 2022.  Claims 36-55 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	Applicant’s remarks, filed 16 March 2022 in response to the Office Action mailed 16 December 2022, have been fully considered below.
	Specification Objection
	The reply on 16 March 2022 is not responsive to the objection; the objection is being reiterated in the instant Office Action.
Double Patenting Rejection
	The applicant respectfully requests to hold the double patenting rejection in abeyance until the claims are identified as being patentable.  
	MPEP § 804(I)(B)(1) states “A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.  As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.”.  Provided that the MPEP has issued guidelines that addresses holding double patenting rejections in abeyance, the Office respectfully does not grant applicant’s request for holding the double patenting rejection in abeyance.  The reply on 16 March 2022 is being treated as bona fide at this time; however, “once an inadvertent omission is brought to the attention of the applicant, the question of inadvertence no longer exists” (see MPEP § 714.03).  While the instant application is being advanced to final action at this time in the interest of compact prosecution, further amendments that do not constitute as a complete response to the double patenting rejection will be held as not fully responsive.
	Claim Rejections under 35 U.S.C. § 112
	The applicant traverses the indefiniteness rejection to the claims concerning the terms “partition”, “replica”, and “portion” as recited in the claims.  	The applicant cites ¶[0194-0196] of the specification alleging the portions of the specification exemplify support for the use of the terms in the claims, and further alleges one of ordinary skill would have no trouble whatsoever in ascertaining the meaning of the claims in view of the specification.  The Office respectfully disagrees.
	“An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what the applicant intends to claim.” (MPEP 2111).  The Office notes the instant application is a continuing application of 14/733,851 (US Patent 10,712,950), which is further a continuing application of 13/174,295 (US Patent 9,052,831).  Examination of continuing applications include evaluating whether the continuing application adds material that would have been new matter if presented in the prior application.  In the indefiniteness rejection filed in the prior Office Action, the Office particularly noted the limitations “split a partition respectively stored at individual ones of a plurality of replicas …” and “reclaim, by the first one or more replicas …”.  The Office is having trouble resolving the meaning of the cited terms; this situation is aggravated since the scope of the terms are clearly different from the presentation of the terms in the claims of the parent applications.  In an attempt to resolve the differences, the Office presented their interpretation of the claim terms in the rejection of record.  Instead of clarifying whether or not the Office’s interpretations were correct or not, the applicant merely responded that a POSITA in the art of data storage services would understand the rejected features.  The Office discusses each term in further detail below.
	“Partition”
	Exemplary Claim 1 of US Application ‘851 is limited as follows: “wherein the data storage service maintains a plurality of tables in a data store … wherein maintaining the plurality of tables comprises maintaining a plurality of partitions of table data …” and “wherein in response to receiving a request to split a particular partition …”.  Thus, Claim 1 of the parent application establishes that a ‘partition’ is a “partition of table data”.  Exemplary Claim 36 of the instant application does not limit the term ‘partition’ in terms of the composition of the ‘partition’; Claim 36 merely recites “split a partition …”.  When evaluating claim terms, the Office gives the claims “their broadest reasonable interpretation in light of the specification” (MPEP 2111) and further gives the words of a claim their “plain meaning” unless such meaning is inconsistent with the specification (MPEP 2111.01).  Words themselves may have multiple meanings, e.g. compare Dictionary.com’s definition of ‘partition’ to Microsoft Computer Dictionary’s definition of “(1) a logically distinct portion of memory or a storage device that functions as though it were a physically separate unit.  (2) In database programming, a subset of a database table or file.”.  The Office further acknowledges the applicant act as their own lexicographer (MPEP 2111.01(IV).  As noted in the prior Office Action, the Office interprets the term ‘partition’ as “a logical construct of a collection of a table or data” as the broadest reasonable interpretation of the term given the use of the term in the claims.  Applicant’s response is silent in regard to the Office’s interpretation of the term; thus, the Office maintains the interpretation and withdraws the rejection with respect to the term. 
	“Replica”
	Exemplary Claim 1 of US Application ‘851 is limited as follows: “wherein each replica of two or more replicas of each partition of the table data is stored on a different respective computing node in the data store” and “the data storage service is configured to: create two or more new replicas of the particular partition”; exemplary Claim 1 of US Application ‘295 recites similar language.  Exemplary Claim 1 of US Application ‘851 further recites “However, exemplary Claim 36 of the instant application recites “reclaim storage in one of the different respective computing nodes storing an individual one of the two or more new replicas of the particular partition”.  However, exemplary Claim 36 of the instant application recites “split a partition respectively stored at individual ones of a plurality of replicas …” and “reclaim, by the first one or more replicas …”.   As such, the applicant appears to be using the term ‘replica’ in different ways in the same family of applications.  In ‘851 and ‘295, replicas are stored on nodes and ‘created’ from partitions; in the instant application, replicas provide storage for a split partition and reclaim portions of partitions.
Dictionary.com defines a ‘replica’ as “any close or exact copy or reproduction”; the Office cites the definition in order to derive the ‘plain meaning’ of the term (no definition was found in Microsoft’s Computer Dictionary).  The definition is consistent with how the term is used in the parent applications as a copy of a partition.  However, this definition does not make sense in the context of the instant application, e.g. consider “split a partition respectively stored at individual {copies of a partition} …” or “reclaim, by the first one or more {copies of a partition} …”.  In fact, as presented in the instant application, a replica acts like one of the computing nodes instead of a copy of a logical construct of a collection of a table or data.  Applicant’s response is silent in regard to the meaning of the term ‘replica’ to mean a copy of a ‘portion’ or ‘partition’; the Office maintains the indefiniteness rejection with respect to the term.  The Office further notes that if the meaning of the term ‘replica’ is to represent something other than the Office’s interpretation, then the claims may be subject to a new matter rejection (e.g. the originally filed specification does not appear to disclose a ‘replica’ for performing the reclaiming function).
	“Portion”
	The claims recite “reclaim, by the first one or more replicas, portions of the partition other than the first portion; and reclaim, by the second one or more replicas, portions of the partition other than the second portion”.  While the Office maintains the interpretation of the term “portion” is “a subset of a partition” as presented, the Office respectfully notes the claims do not appear to properly claim applicant’s invention.  The parent applications expressly limit the claims to creating full ‘replicas’ of the table data and reclaiming storage of portions of the partition not being used to accept requests.  In an attempt to shorten and broaden the claims, the applicant has destroyed all intended meaning of the claims.  While not recited, the ‘reclaim’ feature would require the creation of full ‘replicas’ in order to have something to reclaim.  Furthermore, since the term ‘portions’ is not defined, the plain meaning of the limitations means all portions of the partition are reclaimed by either the first one or more replicas or the second one or more replicas, e.g. the plain meaning does not limit the first one or more replicas from reclaiming ‘portions of the partition’ stored in the second replica group.

Specification
The disclosure is objected to because of the following informalities: 
The paragraph preceding [0001] should be updated to identify application 14/733,851 with US Patent Number 10,712,950.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 36, 43, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,712,950 (PARENT APPLICATION) in view of RANSIL et al (US PGPub 2007/0168336).
Instant Application
Claim 36 (and analogously Claims 43 and 50)
US Patent 10,712,950
Claim 5
A system, comprising: a plurality of computing nodes, each comprising at least one processor and memory, wherein the plurality of computing nodes is configured to implement a data storage service, the data storage service configured to: 
A system, comprising: a plurality of computing nodes, each comprising at least one processor and memory, wherein the plurality of computing nodes is configured to implement a data storage service;

wherein the data storage service provides a service interface through which service requests are received; 

wherein the data storage service maintains a plurality of tables in a data store on behalf of one or more storage service clients, and wherein maintaining the plurality of tables comprises maintaining a plurality of partitions of table data, wherein each replica of two or more replicas of each partition of the table data is stored on a different respective computing node in the data store; 

wherein in response to receiving a request to split a particular partition of the plurality of partitions, the data storage service is configured to: 
split a partition respectively stored at individual ones of a plurality of replicas into a first replica group, comprising a first one or more replicas, and a second replica group, comprising a second one or more replicas, wherein at least one of the plurality of replicas continues to accept and service requests directed to the partition during the splitting of the partition;
create two or more new replicas of the particular partition in addition to the two or more replicas of the particular partition that already exist on different respective computing nodes, wherein each new replica and each existing replica is a replica of the table data that was stored in the particular partition, wherein each of the two or more new replicas and the two or more replicas of the particular partition is stored on a different respective computing node in the data store; and establish two or more replica groups, wherein a first replica group of the two or more replica groups includes at least two replicas of the particular partition selected from the two or more replicas of the particular partition and the two or more new replicas of the particular partition, and wherein a second replica group of the two or more replica groups includes at least two replicas of the particular partition selected from the two or more replicas of the particular partition and the two or more new replicas, and wherein each full replica of the first replica group is distinct from each full replica of the second replica group

configure each of the two or more replica groups as responsible for maintaining different respective portions of the table data of the particular partition as different, respective, new partitions split from the particular partition; 

wherein subsequent to said configuration of the two or more replica groups as new partitions split from the particular partition, the data storage service is configured to: 
make the first one or more replicas available to accept requests directed to a first portion of the partition handled by the first replica group; and make the second one or more replicas available to accept requests directed to a second portion of the partition handled by the second replica group; 2
direct service requests targeting items in the different respective portions of the table data that was stored in the particular partition, to respective ones of the two or more replica groups responsible for the respective new partitions of the table data split from the particular partition; and 
reclaim, by the first one or more replicas, portions of the partition other than the first portion; and reclaim, by the second one or more replicas, portions of the partition other than the second portion.
reclaim storage in one of the different respective computing nodes storing an individual one of the two or more new full replicas of the particular partition, wherein the individual one of the two or more new full replicas is now part of an individual one of the two or more replica groups for an individual one of the new partitions, and wherein the storage that is reclaimed stores table data from the particular partition for which the individual one of the new partitions is not responsible and for which another one of the new partitions is responsible, wherein the reclaimed storage is available for storage of other data.
after electing a first master from among the first one or more replicas for the first replica group, and after electing a second master from among the second one or more replicas for the second replica group
wherein the data storage service is further configured to elect a master for each of the two or more replica groups.


At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the PARENT APPLICATION and RANSIL before him or her, to modify the system of the PARENT APPLICATION to include the claimed “wherein at least one of the plurality of replicas continues to accept and service requests directed to the partition during the splitting of the partition” as analogously taught by RANSIL (¶[0217] – updates may be received and applied to the original partition while using the lazy replication mechanism of the replication of partitions) in order to anticipate the claims of the instant application.  A motivation for combining the lazy replication mechanism of RANSIL with the PARENT APPLICATION would have been to incorporate a mechanism to propagate updates to partitions being replicated without locking access to the source partition (¶[0217]).

Claims 37, 44, and 51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,712,950 in view of RANSIL.

Instant Application
Claim 37 (and analogously Claims 44 and 51)
US Patent 10,712,950
Claim 5
The system of claim 36, 
The system of claim 1 comprising …
wherein to split the partition, the data storage service is configured to: copy the partition from one or more source replicas in the plurality of replicas to one or more destination replicas in the plurality of replicas; and 
wherein in response to receiving a request to split a particular partition of the plurality of partitions, the data storage service is configured to:
create two or more new replicas of the particular partition in addition to the two or more replicas of the particular partition that already exist on different respective computing nodes
propagate a split command among the plurality of replicas that designates the first one or more replicas of the first replica group and the second one or more replicas of the second replica group.  
wherein in response to receiving a request to split a particular partition of the plurality of partitions, the data storage service is configured to:
configure each of the two or more replica groups as responsible for maintaining different respective portions of the table data of the particular partition as different, respective, new partitions split from the particular partition


The addition of the claimed “wherein at least one of the plurality of replicas continues to accept and service requests directed to the partition during the splitting of the partition”, as recited in the Parent Claims 36, 43, and 50, would be an obvious variant of the invention defined by the PARENT APPLICATION for reasons noted in conjunction with the double patenting rejection to the parent claims.

Claims 38, 45, and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,712,950 in view of RANSIL.

Instant Application
Claim 38 (and analogously Claims 45 and 52)
US Patent 10,712,950
Claim 5
The system of claim 36, 
The system of claim 1 comprising …
wherein the data storage service is further configured to perform the split in response to a request from a client of the data storage service
wherein the data storage service provides a service interface through which service requests are received; 
wherein in response to receiving a request to split a particular partition of the plurality of partitions, the data storage service is configured to:


The addition of the claimed “wherein at least one of the plurality of replicas continues to accept and service requests directed to the partition during the splitting of the partition”, as recited in the Parent Claims 36, 43, and 50, would be an obvious variant of the invention defined by the PARENT APPLICATION for reasons noted in conjunction with the double patenting rejection to the parent claims.

Claims 39, 46, and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,712,950 in view of RANSIL.

Instant Application
Claim 39 (and analogously Claims 46 and 53)
US Patent 10,712,950
Claim 5
The system of claim 36, 
The system of claim 1 comprising …
wherein the data storage service is further configured to perform the split in response to a detection of an anomaly in the data storage service



The addition of the claimed “wherein at least one of the plurality of replicas continues to accept and service requests directed to the partition during the splitting of the partition”, as recited in the Parent Claims 36, 43, and 50, would be an obvious variant of the invention defined by the PARENT APPLICATION for reasons noted in conjunction with the double patenting rejection to the parent claims.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the PARENT APPLICATION and RANSIL before him or her, to modify the system of the PARENT APPLICATION to include the claimed “wherein the data storage service is further configured to perform the split in response to a detection of an anomaly in the data storage service” as analogously taught by RANSIL (¶[0281] – the partition manager may perform actions to reconfigure the data service system to alleviate hot spots) in order to anticipate the claims of the instant application.  A motivation for combining the partition manager of RANSIL with the PARENT APPLICATION would have been to improve throughput of the data storage system.

Claims 42 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,712,950 in view of RANSIL.
Instant Application
Claim 42 (and analogously Claim 49)
US Patent 10,712,950
Claim 5
The system of claim 36, 
The system of claim 1 comprising …
wherein at least one source replica and at least one destination replica that receives a copy from the at least one source replica are in the first one or more replicas of the first replica group.
establish two or more replica groups, wherein a first replica group of the two or more replica groups includes at least two replicas of the particular partition selected from the two or more replicas of the particular partition and the two or more new replicas of the particular partition


The addition of the claimed “wherein at least one of the plurality of replicas continues to accept and service requests directed to the partition during the splitting of the partition”, as recited in the Parent Claims 36, 43, and 50, would be an obvious variant of the invention defined by the PARENT APPLICATION for reasons noted in conjunction with the double patenting rejection to the parent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “replica” in Claims 36-55 is used by the claim to mean “a device for storing portions of a partition and for reclaiming portions of a partition” while the accepted meaning is “a copy {of something, in this case, a ‘partition’}.” The term is indefinite because the specification does not clearly redefine the term.

Claims in view of Prior Art
As noted in the prosecution of US Patent 10,712,950, Parent Claims 36, 43, and 50 similarly recite “wherein in response to receiving a request to split a particular partition ... create two or more new replicas ... wherein each new replica and each existing replica is a full replica of the table data that was stored in the particular partition ... establish two or more replica groups, wherein a first replica group of the replica groups includes at least two full replicas of the particular partition selected from the two or more existing replicas of the particular partition and the two or more new replicas of the particular partition, and wherein a second replica group of the replica groups includes at least two full replicas of the particular partition selected from the two or more existing replicas and the two or more new replicas ... configure each of the two or more replica groups as responsible for maintaining different respective portions of the table data of the particular partition as different, respective, new partitions split from the particular partition, and reclaim storage in one of the different respective computing nodes ...”.. While previously cited prior art such as RANSIL generally discloses performance replication, splitting, and grouping of partitions, cited prior art does not appear to explicitly disclose performance of splitting a partition using the sequence of duplicating full partitions, then grouping the full partitions before finally segregating the data used by the replica groups, then finally removing data no longer associated with a divided partition. While rejections are presented to independent Claims 36, 43, and 50, no prior art rejection has been presented given the independent claims (and their respective dependent claims) in their present form.
The examiner would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.




(The rest of this page has intentionally been left blank)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137